Exhibit 10.35

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

TPG/CALSTRS, LLC

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this “Amendment”), is entered into as of May 25, 2007, by and
between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity
(“Investor”), and THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
(“Operator”).

RECITALS

A. Investor and Operator, as the only members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the “Company”), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the “Original Agreement”), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006 (together with the “Original Agreement”, the
“Agreement”). All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Agreement.

B. Investor and Operator wish to amend the Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator agree as
follows:

1. Clause (i) of Section 4.01(a) of the Agreement is hereby amended and restated
in its entirety to read as follows: “(i) Two Hundred Sixty Five Million Dollars
($265,000,000) in the aggregate,”

2. Clause (i) of Section 4.01(b) of the Agreement is hereby amended and restated
in its entirety to read as follows: “(i) Eighty Eight Million Three Hundred
Thirty Three Thousand Three Hundred Thirty Three Dollars ($88,333,333) in the
aggregate,”

3. The definition of “Investment Period” in Exhibit A to the Agreement is hereby
amended and restated in its entirety to read as follows:

“Investment Period” means the time period beginning on the date of the Prior
Agreement and ending on the earlier of (a) the date Investor has made aggregate
capital contributions to the Company (excluding the initial capital contribution
for the Former Separate Account Assets described in Paragraph 4.02(b) of this
Agreement) at least equal to Two Hundred Sixty Five Million Dollars
($265,000,000); or (b) June 1, 2007.



--------------------------------------------------------------------------------

4. Except as expressly provided in this Amendment, all of the terms and
provisions of the Agreement remain unmodified and in full force and effect.

5. Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that
(a) such individual has been duly and validly authorized to execute and deliver
this Amendment on behalf of such entity; and (b) this Amendment is and will be
duly authorized, executed and delivered by such entity.

[BALANCE OF PAGE INTENTIONALLY BLANK/SIGNATURES BEGIN ON NEXT PAGE]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOR SECOND AMENDMENT TO SECOND AMENDED AND

RESTATED OPERATING AGREEMENT]

IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

 

“Investor”  

CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM,

a public entity

  By:  

/s/ Christopher J. Ailman

   

Christopher J. Ailman

Chief Investment Officer

(Print Name and Title)

“Operator”   THOMAS PROPERTIES GROUP, L.P., a   Maryland limited partnership  
By:   THOMAS PROPERTIES GROUP, INC., a     Delaware corporation,     General
Partner     By:  

/s/ John R. Sischo

      John R. Sischo, Executive Vice President       (Print Name and Title)

 

3